In a proceeding pursuant to article 7 of the Real Property Tax Law, petitioner appeals from an order of the Supreme Court, Nassau County, entered April 27, 1976, which denied its motion for summary judgment. Order affirmed, without costs or disbursements. The narrow and only issue in this proceeding is whether petitioner has incorporated, as a part of its real estate, the communications system mentioned and described in its petition (see Matter of Crystal v City of Syracuse, Dept, of Assessment, 47 AD2d 29, affd 38 NY2d 883). The trial of this proceeding should be limited to that issue (see CPLR 3212, subd [g]). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.